Citation Nr: 1138038	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  11-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss prior to June 15, 2011 and entitlement to a disability rating in excess of 30 percent disabling from June 15, 2011.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran had active duty from June 1945 to July 1946 and from November 1950 to March 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The record reveals that the Veteran's claim was readjudicated by the August 2011 supplemental statement of the case (SSOC) wherein the RO increased the disability rating for service-connected bilateral hearing loss from noncompensable to 30 percent disabling, effective June 15, 2011, the date of a private audiological examination report.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher disability rating remains in appellate status for both the period before and after June 15, 2011.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To request a VA treatment record and to provide a new VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Here, the VA treatment records show that the Veteran has sought treatment for his service-connected hearing loss.  In a May 26, 2010 VA treatment record, it was noted that the Veteran underwent an audiogram and that the results revealed that testing revealed that hearing was slightly improved in low frequencies and decreased in high frequencies from Compensation and Pension (C&P) testing in 2005.  Indeed, the audiogram was again referenced by the August 2010 VA treatment record.  However, in reviewing all of the VA treatment records associated with the claims file, there is no record of the results of the May 2010 audiogram.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the results of such an audiogram may impact the Veteran's claim for an increased disability rating for his service-connected hearing loss, the case must be remanded so that the RO/AMC can attempt to obtain the May 2010 audiogram.  38 U.S.C. § 5103A (West 2002).

A review of the evidence of record reflects that a remand for a VA examination is necessary.  In this regard, the Board finds that the January 2011 VA examination is inadequate upon which to base a determination.   Recently, the Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs, Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) also held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Although the examiner noted that the Veteran had difficulty hearing, there was no discussion as to the impact of the Veteran's hearing loss on his occupational functioning or daily functioning.  In addition, the Veteran submitted a private audiological examination report dated in June 15, 2011 which suggests that the Veteran's hearing has worsened.  Therefore, the new VA audiological examination should also address the June 2011 report.  Thus, the Veteran's claim is remanded for a new VA examination for the purpose of ascertaining the current severity and manifestations of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should make efforts to obtain the May 2010 audiogram completed at the Omaha, Nebraska VA Medical Center.  If no records are located or further efforts would be futile, the RO should issue a formal finding of unavailability with respect to the record and notify the Veteran accordingly.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the June 2011 private audiometric record.  The examiner should provide an interpretation of the graphs contained in the private examination report and comment on the severity of the Veteran's bilateral hearing loss.  The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



